Citation Nr: 1015098	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-23 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1963 to January 1967.  The appellant is the 
surviving spouse of the Veteran.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  In essence, she claims that the Veteran's 
fatal lung cancer was a result of in-service exposure to 
asbestos.  After having carefully considered the appellant's 
claim, and for reasons expressed immediately below, the Board 
finds that this case must be remanded for additional 
evidentiary development.

Reasons for remand

VCAA notice

The RO provided notice to the appellant in the January 2007 
VCAA letter that the evidence for a cause of death claim must 
show "the veteran died from a service- connected injury or 
disease" (see the January 12, 2007 letter, page 5).  However, 
in light of the subsequent Court decision in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), more detailed notice must 
be provided.
In the context of a claim for benefits under 38 U.S.C. § 1310 
for the cause of a veteran's death, section 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a death claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a death 
claim based on a condition not yet service connected.  See 
Hupp, 21 Vet. App. at 352-53.  Such notice must be provided 
to the appellant.

Evidentiary development and VA opinion

The Veteran died in December 2005, over thirty-five years 
after leaving service, at the age of 59.  The death 
certificate lists the Veteran's cause of death as lung 
cancer.  An autopsy was not performed.

In order to establish service connection for death, there 
must be: (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  There is no question that element (1) 
has been met.  The Board's discussion will therefore focus on 
elements (2) and (3).

With respect to element (2), the Board will separately 
discuss in-service disease and injury.

With respect to in-service disease, a review of the Veteran's 
service treatment records does not suggest that lung cancer 
was present in service.  The appellant does not so contend.  
The Veteran's service treatment records are completely devoid 
of any diagnosis of or treatment for lung cancer or any lung 
disabilities.  Notably, the January 1967 examination report 
for release to inactive duty noted a normal lung and chest 
evaluation.  
Concerning in-service injury, the appellant contends that the 
Veteran was exposed to asbestos from his service on naval 
ships.

Service records demonstrate that the Veteran's military 
occupational specialty (MOS) was radar repairman.  
Additionally, a service treatment record indicates that the 
Veteran served aboard the U.S.S. WASP in June 1965, a World 
War II-era ship. The evidence of record, to include the 
Veteran's service personnel records, is unclear as to whether 
the Veteran was exposed to asbestos based on his MOS or 
service aboard naval ships.  On remand, the service 
department must be contacted in order to ascertain whether, 
based on the Veteran's personnel or other records, he worked 
in areas and performed duties in accordance with his MOS 
where he would have been exposed to asbestos.

With respect to element (3), medical nexus, the Veteran was 
afforded a VA examination in October 2005 for the purpose of 
ascertaining whether his claimed in-service asbestos exposure 
was related to his lung cancer.  The VA examiner indicated 
that the Veteran was exposed to asbestos while in service.  
He further reported that asbestos exposure is known to 
increase the risk of developing non-small cell lung cancer.  
Moreover, he noted the Veteran's "significant" history of 
smoking, which he reported to be a factor in increasing the 
risk of lung cancer.  He concluded that "I am unable to 
exclude the possibility that asbestos exposure might have had 
relation to [the Veteran's] lung cancer.  However, I am 
unable to make any further determination, as the cause of 
lung cancer is still not known, and as it is impossible to 
assess the contribution of each risk factor individually." 

Additionally, V.A., M.D., reported in an August 2005 letter 
that "[the Veteran's] kind of lung cancer is associated with 
and the risk could increase with past asbestos exposure."  
However, Dr. V.A. did not specify as to when this exposure 
occurred, as the record indicates that the Veteran worked on 
a railroad after discharge from service where he was exposed 
to asbestos.  See a VA treatment record dated February 2005.  
The medical opinions of record merely suggest that the 
Veteran's fatal lung cancer was related to in-service 
asbestos exposure.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[evidence which is speculative or inconclusive in nature 
cannot support a claim.].  Further, there is evidence in the 
file which suggests that the Veteran's lung cancer may be due 
to other causes, such as his extensive history of tobacco use 
and post-service asbestos exposure.

If the RO determines that the Veteran worked in areas and 
performed duties in accordance with his MOS where he would 
have been exposed to asbestos, a medical opinion must be 
obtained which addresses whether the Veteran's fatal lung 
cancer was related to his in-service asbestos exposure.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.	VCAA notice pursuant to Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) 
should be furnished to the appellant, 
with a copy to her representative.  The 
VCAA notice should include (1) a 
statement of the disabilities for which 
the Veteran was service connected at 
the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a 
death claim based on a previously 
service-connected disability; and (3) 
an explanation of the evidence and 
information required to substantiate a 
death claim based on a disability not 
yet service connected.

2.	Contact the service department and ask 
whether the service department can 
determine, based on the Veteran's 
personnel or other records, if the 
Veteran worked in areas and performed 
duties in accordance with his military 
occupational specialty where he would 
have been exposed to asbestos, 
including the lining and insulation of 
pipes on ships.  All obtained 
information should be included in the 
record. 

In this regard, the Board notes that 
the VA has issued certain procedures on 
asbestos-related diseases which provide 
guidelines for use in the consideration 
of compensation claims based on 
exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1 
MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 9 (Sept. 29, 2006).  
As applicable, these procedures should 
e followed.

3.	If it is determined that the Veteran 
was exposed to asbestos during service, 
then the RO should arrange for a 
physician to review the Veteran's 
claims folder and render an opinion as 
to whether it is at least as likely as 
not (i.e., 50 percent or greater 
probability) that the Veteran's fatal 
lung cancer was related to his in-
service asbestos exposure.

The examiner should indicate in his/his 
report whether or not the claims file 
was reviewed.  A rationale for all 
opinions expressed should be provided.  
If any opinion cannot be made without 
resort to speculation, the examiner 
should so state with supporting 
rationale.    A report should be 
prepared and associated with the 
Veteran's VA claims folder.  

      4. 	After undertaking any additional 
development which it deems to be 
necessary, the RO should then 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC) and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


